A rule is directed to issue to the Hon. Curtis D. Wilbur, Judge of the Circuit Court of Appeals for the Ninth Circuit, to the Hon. Fred C. Jacobs, Judge of the District Court of the United States for the District of Arizona, and to the Hon. Adolphus F. St. Sure, Judge of the District Court of the United States for the Northern District of California, sitting as a specially constituted District Court of the United States for the District of Arizona, directing them to show cause, by printed return on or before Monday, April 10 next, why leave to file the petition for writ of prohibition and writ of mandamus *702should not be granted in the above-entitled matter as prayed. The cause is assigned for argument on Monday, April 17 next; briefs for the parties shall be filed on or before the day of the argument. It is further ordered that all proceedings against the above-named petitioner in the specially constituted District Court be; and they are hereby, stayed; and that the respondents be, and they are hereby, directed to continue the term of the said District Court pending final determination of this application in this Court.

 For decisions on applications for certiorari, see post, pp. 713, 723.